An assignment filed within ten days after the date when it was executed is valid under the provisions of section 16 of the Lien Law (Cons. Laws, ch. 33). The statute does not refer to the date which is inserted in the instrument of assignment but to the actual date when the assignment is made. The assignment to the State Bank of Bolivar was filed within the statutory period. *Page 102 
Nothing in the language of the instrument of assignment limited its effect. It was given as collateral security for advances to be made by the assignee and other banking institutions. To that extent and for that purpose, title to all moneys due and to become due passed to the assignee. Instruments thereafter executed by the assignee and delivered to the other banking institutions for the purpose of carrying out the purpose of the assignment and fixing the rights of the parties to the moneys previously assigned, do not constitute new assignments, within the meaning of the statute, which are void unless filed. The judgment should be affirmed, with costs.
CARDOZO, Ch. J., POUND, CRANE, LEHMAN, KELLOGG, O'BRIEN and HUBBS, JJ., concur.
Judgment affirmed.